Citation Nr: 0430944	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (claimed as numbness in the hands) as secondary to 
service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a sciatic nerve 
disorder (claimed as numbness in the feet) as secondary to 
service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from November 1973 to April 
1984.

The current appeal arose from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The RO denied entitlement to service connection for carpal 
tunnel syndrome and a sciatic nerve disorder as secondary to 
service-connected degenerative arthritis of the lumbar spine, 
and an increased evaluation for degenerative arthritis of the 
lumbar spine.

The veteran's June 2002 claim included a claim of entitlement 
to service connection for hip arthritis.  Her October 2002 
notice of disagreement added a claim of entitlement to 
service connection for spinal headaches and a right shoulder 
pain.  As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 439 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with her current appeal in August 2003.

The Board notes that in October 2004 the veteran submitted 
without waiver notification of a favorable determination 
referable to having been granted entitlement to disability 
benefits from the Social Security Administration.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2004).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The medical opinions 
of record do not address all aspects of the law referable to 
claims of entitlement to service connection on a secondary 
basis.  

Additionally, the Board notes that the October 2002 VA 
neurological and orthopedic examinations do not address 
functional loss due to pain pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995), 
nor do they address the revised criteria for rating spinal 
disabilities.

The Board is of the opinion that comprehensive medical 
examinations of the veteran by appropriate medical 
specialists addressing the issues on appeal to include the 
pertinent criteria referable to secondary service connection 
claims and the revised criteria for rating spinal 
disabilities would materially assist in the adjudication of 
the appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that she identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated her for 
degenerative arthritis of the lumbar 
spine, carpal tunnel syndrome, and a 
sciatic nerve disorder.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  The VBA AMC should contact the Social 
Security Administration and request that 
agency to provide copies of all medical 
documentation utilized in the decision to 
award the appellant benefits.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examination(s) of the veteran by 
appropriate medical specialist(s) 
including on a fee basis if necessary for 
the purpose of ascertaining whether 
carpal tunnel syndrome and/or a sciatic 
nerve disorder is/are proximately due to, 
the result of, or aggravated by the 
service-connected degenerative arthritis 
of the lumbar spine.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004), copies of the 
previous and revised criteria for rating 
disabilities of the spine, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(1) Is it at least as likely as not that 
carpal tunnel syndrome and/or a sciatic 
nerve disorder is/are causally related to 
the service-connected degenerative 
arthritis of the lumbar spine?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
degenerative arthritis of the lumbar 
spine aggravates carpal tunnel syndrome 
and/or a sciatic nerve disorder?

(3) If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:


(a) The baseline manifestations which are 
due to the effects of carpal tunnel 
syndrome and a sciatic nerve disorder 
found on examination;

(b) The increased manifestations, which, 
in the examiners' opinions, are 
proximately due to the service-connected 
degenerative arthritis of the lumbar 
spine based on medical considerations; 
and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of carpal tunnel syndrome and/or a 
sciatic nerve disorder found on 
examination is/are proximately due to the 
service-connected degenerative arthritis 
of the lumbar spine.

The medical specialists are also asked to 
address the following medical issues:

(a) Does the service-connected 
degenerative arthritis of the lumbar 
spine involve only the nerves, or does it 
also involve the muscles and joint 
structure?

(b) Does the service-connected 
degenerative arthritis of the lumbar 
spine cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.



(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
degenerative arthritis of the lumbar 
spine, the presence or absence of changes 
in condition of the skin indicative of 
disuse due to the service-connected 
degenerative arthritis of the lumbar 
spine, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected degenerative 
arthritis of the lumbar spine.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
degenerative arthritis of the lumbar 
spine, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected degenerative arthritis of the 
lumbar spine.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the criteria of 
38 C.F.R. § 4.40, 4.45, 4.59, and the 
previous and revised criteria for rating 
spinal disabilities.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for carpal tunnel 
syndrome and a sciatic nerve disorder as 
secondary to service-connected 
degenerative arthritis of the lumber 
spine, and an increased evaluation for 
degenerative arthritis of the lumbar 
spine.  In so doing, the VBA AMC should 
document its consideration of the 
application of 38 C.F.R. § 3.310(a) 
(2004), and Allen, supra, as to the 
claims of secondary service connection.  
The VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2004), and the previous 
and amended criteria for rating spinal 
disabilities as to the claim of 
entitlement to an increased evaluation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claims for secondary service connection 
and an increased evaluation, and may result in their denials.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


